United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1541
                       ___________________________

                                    Paul Payen

                      lllllllllllllllllllllPetitioner - Appellant

                                          v.

Hon. Warden B.R. Jett; Hon. Loretta E. Lynch, (U.S. Attorneys and Assistant U.S.
 Attorneys - A.U.S.A.’s - Hon. Charles Samuels Over the Entire FBOP); United
 States of America; Aliens, (Demons and Devils and U.F.O.’s) (Some Good and
  Some Evil); Area #51; Prophet Ezekiel's Wheel, Wheel with Rotating Lights
  Around it in Holy Bible - etc.; Reptoids and Reptillians of the Lower Fourth
Dimension; New World Order of Satan - #666; Trilateral Commission & Council
           on Foreign Relations; Fall of Satanic - Same Sex Marriages

                    lllllllllllllllllllllRespondents - Appellees
                                     ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                             Submitted: July 24, 2015
                               Filed: July 29, 2015
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
      Paul Payen, who is civilly committed and is presently confined at the Federal
Medical Center in Rochester, Minnesota, appeals the district court’s dismissal of his
28 U.S.C. § 2241 petition. Upon careful review, we reverse in part, affirm in part,
and remand the case for further proceedings.

       In 1994, Payen was civilly committed pursuant to 18 U.S.C. § 4246. He was
conditionally released in 1999. In 2009, his conditional release was revoked, and he
was remanded to federal custody. After further proceedings, a May 2010 order was
entered, directing the government to conduct an assessment of the continuing need
for inpatient treatment and confinement of Payen. Nothing in the record indicates
whether the assessment was thereafter conducted, or whether a court later
recommitted Payen beyond the assessment period.1

       In January 2015, Payen filed his section 2241 petition, which--although largely
incoherent--named as a respondent the warden of his place of confinement,
challenged his continued confinement, and specifically requested a hearing. The
petition also challenged the constitutionality of the statutory basis for civil
confinements in general, and included allegations suggesting that he had been
forcibly administered psychotropic drugs. In dismissing Payen’s section 2241
petition, the district court, by adopting the report and recommendations of a
magistrate judge, reasoned that 18 U.S.C. § 4247(h) provided an alternative statutory
remedy that precluded Payen’s habeas claim challenging his continued confinement

      1
        Specifically, we are unable to discern from the record whether, subsequent to
the May 2010 order, a court determined that Payen’s continued release would create
a substantial risk and ordered that he be recommitted beyond the assessment period.
Thus, it is unclear whether Payen is currently committed pursuant to any court order.
See 18 U.S.C. § 4246(f) (setting forth procedure for revocation of conditional
discharge; court shall, after hearing, determine whether person should be remanded
to suitable facility on ground that, in light of his failure to comply with prescribed
regimen of care or treatment, his continued release would create substantial risk of
bodily injury to another person or serious damage to property of another).

                                         -2-
and seeking a hearing, that his general challenge to the statutory scheme was
foreclosed by controlling case law, and that his apparent conditions-of-confinement
claim concerning psychotropic drugs should be brought in a civil rights action and
thus was subject to dismissal without prejudice.

       Upon careful review, see United States v. Lurie, 207 F.3d 1075, 1076 (8th Cir.
2000) (de novo standard of review), we disagree with the conclusion that Payen was
precluded from bringing a habeas claim--for which the warden would be the proper
respondent--challenging his continued confinement and seeking a hearing on that
basis, see 18 U.S.C. § 4247(g) (nothing contained in, inter alia, § 4246 precludes
person who is committed under section from establishing by writ of habeas corpus
illegality of his detention); 28 U.S.C. § 2241(c)(3) (federal district court can consider
petitioner’s claim that he is in custody in violation of Constitution); see also Rumsfeld
v. Padilla, 542 U.S. 426, 434-35 (2004) (federal habeas statute straightforwardly
provides that proper respondent is person who has custody over petitioner; generally,
petitioner’s immediate custodian or warden of facility in which he is confined at time
he filed habeas petition is only proper defendant); Young v. Armontrout, 795 F.2d 55,
56 (8th Cir. 1986) (pro se habeas petitions should be liberally construed).

       In all other respects, we agree with the dismissal. Thus, we reverse as to the
dismissal of Payen’s claim against the warden challenging his continued confinement
and seeking a hearing on that basis; we affirm in all other respects; and we remand
the case to the district court for further proceedings consistent with this opinion.
                         ______________________________




                                          -3-